Citation Nr: 0903860	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atonic bladder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.  

The Board points out that Disabled American Veterans (DAV) is 
listed on the title page of this decision as being his 
accredited representative.  A VA Form 21-22, dated in 
February 2006, authorizes DAV as the veteran's accredited 
representative.  

After the issuance of the Certification of Appeal (see VA 
Form 8) on January 12, 2007, the veteran, in November 2008, 
mailed to the Board a VA 21-22, naming Massachusetts Veterans 
Services as his representative.  



FINDING OF FACT

In February 2007, prior to promulgation of a decision in the 
appeal, the Board of Veterans' Appeals (Board) received 
notification from the veteran that a withdrawal of his appeal 
concerning the claim for compensation benefits under 38 
U.S.C.A. § 1151 for atonic bladder was requested.  



CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  

In February 2007, the veteran informed VA (specifically, the 
Board) of his desire to withdraw his appeal as to the issue 
of compensation under 38 U.S.C.A. § 1151 for atonic bladder.  

Specifically, the veteran requested that his "Status Line 
Certification [i.e, the above-mentioned Certification of 
Appeal], dated January 12, 2007, submitted by the DAV Office 
at Providence, RI, be rescinded, as [he] wish[ed] to withdraw 
[his] appeals and reopen [his] case."  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appealed matter and it is 
dismissed.  



ORDER

The appeal as to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for atonic bladder is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


